DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            JOSEPH W. PIERRE,
                                Appellant,

                                        v.

                             MARIE C. PIERRE,
                                 Appellee.

                                  No. 4D14-1651

                             [February 24, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alfred Horowitz, Judge; L.T. Case No. FMCE 10-002742.

   Lane Weinbaum of Weinbaum P.A., Plantation, for appellant.

   No brief filed for appellee.

PER CURIAM.

    Joseph Pierre (“the husband”) appeals the trial court’s final judgment
of dissolution of marriage. He argues that (1) the trial court erred in
entering a default against him and striking his pleadings; (2) the general
magistrate failed to demonstrate impartiality by prompting the wife to alter
her request for imputed income to the husband; (3) the trial court erred in
entering judgment on issues not raised in the pleadings; (4) the trial court
erred in failing to make findings regarding the value of the couple’s assets
and liabilities; and (5) the trial court’s time sharing plan was not supported
by competent substantial evidence. We affirm on issues (1), (2), (3) and
(5), without discussion, and reverse as to issue (4) regarding equitable
distribution.

    Marie Pierre (“the wife”) initiated the proceedings below with a petition
for dissolution of marriage. In the petition, the wife sought shared parental
custody of the couple’s ten-year-old son and requested that the court
establish a parenting plan. The wife also requested that the court
determine the distribution of the couple’s marital assets and liabilities
under section 61.075, Florida Statutes.

   After the husband continually failed to comply with multiple requests
for production and orders to submit mandatory disclosures and responses
to interrogatories, the trial court struck the husband’s pleadings and
entered a default against him.

    A final hearing was held before a general magistrate. The husband
failed to appear and the wife was the only witness to testify. She testified
as to the value of some of the marital assets and debts, and as to how the
marital assets and debts should be equitably divided.

   In regards to equitable distribution, the general magistrate awarded the
wife a vehicle and the husband’s interest in the marital residence. Each
party was permitted to retain their own retirement savings. As for debts,
the general magistrate concluded that each party would be responsible for
his or her own credit card debt, as requested by the wife. The trial court
entered its final judgment of dissolution of marriage ratifying and
approving the general magistrate’s report. This appeal follows.

    The standard of review for the distribution of marital assets and
liabilities and an award of alimony is abuse of discretion. Canakaris v.
Canakaris, 382 So. 2d 1197 (Fla. 1980). A trial court abuses its discretion
when its “judicial action is arbitrary, fanciful, or unreasonable, which is
another way of saying that discretion is abused only where no reasonable
[person] would take the view adopted by the trial court.” Id. at 1203
(quoting Delno v. Mkt. St. Ry. Co., 124 F.2d 965, 967 (9th Cir. 1942)).

    The husband argues on appeal that the trial court erred in failing to
make specific written findings in its order regarding the value of the assets
and liabilities it distributed, including the marital home, the vehicle, and
the wife’s retirement plan. Section 61.075(3), Florida Statutes, requires
that “any distribution of marital assets or marital liabilities shall be
supported by factual findings in the judgment or order based on competent
substantial evidence with reference to the factors enumerated in
subsection (1).” § 61.075(3), Fla. Stat. (2014). Additionally, “[t]he
distribution of all marital assets and marital liabilities, whether equal or
unequal, shall include specific written findings of fact as to the . . . (b)
[i]dentification of marital assets, including the individual valuation of
significant assets, and designation of which spouse shall be entitled to
each asset.” Id. (emphasis added). Without the appropriate findings, we
are unable to determine whether a reasonable person could conclude that
the trial court’s disposition of assets and liabilities was not arbitrary,
fanciful, or unreasonable. Because the trial court failed to make specific
written findings regarding the valuation of the assets and liabilities it
distributed, we reverse and remand for the trial court to make such
required written findings.

                                     2
  Reversed and remanded.

WARNER, LEVINE and CONNER, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  3